1616DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 are allowed.  The following is an examiner’s statement of reasons for allowance: the closest prior art of record (Santra et al; US 2019/0302252; hereinafter “Santra”) does not show nor fairly render obvious the combinations set forth in claims 1-9.

In particular, for claim 1:
Santra teaches:
A processor implemented method for monitoring machine health ([0086] – micro-Doppler signature may indicate the overall structural health of the fan or rotating object being monitored.) using RAdio Detection And Ranging (RADAR) ([Abstract] – method of monitoring an air flow includes performing a plurality of radar measurements using a millimeter-wave radar sensor) based segregation for induced machine vibrations, the method comprising: 
receiving from a RADAR, by one or more hardware processors, a micro-Doppler (mD) signal corresponding to a predefined window length of observation, wherein a source of the mD signal captured by the RADAR is a target machine comprising a plurality of rotational components and a plurality of rigid components; ([0006] –  monitoring a structural integrity of a rotating object includes performing a plurality of radar measurements of the rotating object using a plurality millimeter-wave radar sensors, creating an inverse synthetic-aperture radar (ISAR) image from the plurality of radar measurements, extracting a micro-Doppler signature of the rotating object from the ISAR image,)
preprocessing the received mD signal; ([0087] –  pre-whitening the received radar sensor data)
obtaining a power spectrum of the preprocessed mD signal ([0006] –  micro-Doppler signature) to determine a plurality of peak frequencies in the power spectrum with varying power levels, ([0092-94] – the extracted micro-Doppler signatures are filtered, for example, using thresholding) 

Santra does not teach:
wherein a maximum peak frequency among the plurality of peak frequencies corresponding to a maximum power level represents a rotational frequency (f.sub.rotational) associated with the plurality of rotational components of the target machine; 
determining a set of peak frequencies from the plurality of peak frequencies, wherein power level of the set of peak frequencies is below the maximum power level; 
varying a modulation index (beta), for each peak frequency among the set of peak frequencies from a minimum modulation index (beta.sub.min) to a maximum modulation index (beta.sub.max) at regular predefined intervals; constructing a plurality of signals for each value of (3 varying from the minimum modulation index (beta.sub.min) to the maximum modulation index (beta.sub.max) for each peak frequency from the set of peak frequencies; 
determining cross correlation between each constructed signal among the constructed plurality of signals and the preprocessed mD signal; 
identifying a constructed signal among the plurality of constructed signals that provides maximum value of cross correlation when each constructed signal is compared with the preprocessed mD signal; and estimating a frequency corresponding to the identified constructed signal as a translational frequency (f.sub.translational), wherein the translational frequency (f.sub.translational) corresponds to translational machine vibrations induced by the plurality of rotational components into the plurality of rigid components of the target machine.

Claims 4 and 7 recite similar limitations to claim 1 and are deemed allowable for the same reasons.  Claims 2-3, 5-6, and 8-9 are deemed allowable by their dependency on the claims from which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANA CROSS whose telephone number is (571)272-8721. The examiner can normally be reached M-F 9-6EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	/JULIANA CROSS/               Examiner, Art Unit 3648      
                                                                                                                                                                                   /TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648